There is no merit to defendant’s argument that the mental defects of the complaining witness make the evidence of guilt legally insufficient. The testimony of the police officers and the disinterested employees of the restaurant where the complainant promptly reported the attack strongly corroborated her claim that she had been attacked. Her bleeding lip and swollen wrists confirm that she had been struck in the face and restrained. Defendant challenges the complainant’s reliability on the basis of expert testimony concerning her mental and physical condition, but these experts did not say that she suffered from a thought disorder or was susceptible to imagining sexual encounters with others. This is not a case for an appellate court to disturb the jury’s determination of a complainant’s credibility because of hopeless contradictions in her testimony (see, People v Rice, 123 AD2d 891, 892; People v Ledwon, 153 NY 10). Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.